PER CURIAM.
The petition is granted and Joseph Harding is hereby afforded a belated appeal from the order denying his motion to withdraw plea and vacate illegal sentence in case number 16-1995-CF-1799 in the Circuit Court for Duval County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
ERVIN, PADOVANO and LEWIS, JJ., concur.